



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Campbell, 2019 ONCA 382

DATE: 20190508

DOCKET: C66549

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael David Campbell

Appellant

Michael David Campbell, in person

Louis P. Strezos, duty counsel

Andrew Hotke, for the respondent

Heard: May 6, 2019

On appeal from the sentence imposed on February 5, 2019
    by Justice Paul E. Robertson of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

There is a mathematical error in the trial judges calculation of credit
    for pre-sentence custody. The appeal is allowed and the appellant is given
    credit for an additional 22 days (credit 33 days) of pre-sentence custody.


